Citation Nr: 1326301	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for residuals of an appendectomy, including a scar.

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of an abdominal injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012 correspondence, he additionally claimed entitlement to special monthly compensation (SMC) for "loss of use of an organ," and entitlement to an earlier effective date for the grant of service connection for the residuals of his appendectomy, including the associated scar.  These claims have not been initially adjudicated by the RO, however, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims, so is referring them to the RO for all appropriate development and consideration.  The U. S. Court of Appeals for Veterans' Claims (Court/CAVC) has clarified the meaning of the terms frequently used to determine the scope of a claim properly on appeal before the Board.  Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011).  A "claim" seeks entitlement to a benefit, a "theory" is a means of establishing entitlement to the benefit sought, and a "matter" is the entire subject under consideration.  Id.  All theories pertaining to the same benefit for the same disability are part of the same claim.  Id.; but see Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (distinguishing requests for revision of a decision on the grounds of clear and unmistakable error (CUE) under 38 U.S.C.A. § 5109(a) (West 2002)).  As the meaning of the term encompasses the entire subject under consideration by the adjudicatory body, the scope of the matter may be different at different stages of adjudication.  Hillyard, 24 Vet. App. at 355.  Accordingly, the Board has jurisdiction to adjudicate the merits of different theories, or questions, on a single matter because the Veteran's appeal properly brings all means of establishing entitlement to the benefit sought before the Board.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Hillyard, 24 Vet. App. at 355.  However, a Notice of Disagreement (NOD) and Substantive Appeal (VA Form 9 or equivalent statement) filed by the Veteran cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim or claims presented to and adjudicated by the RO.  Jarrell, 20 Vet. App. at 332; Godfrey, 7 Vet. App. at 409.


FINDINGS OF FACT

1. The Veteran has had moderate-to-severe gastrointestinal symptomatology due to his appendectomy with residual scar.  

2. In June 1978, the RO denied his original claim of entitlement to service connection for residuals of an abdominal injury, and he did not appeal.

3. A more recent November 1994 RO rating decision denied an earlier petition to reopen this claim, and he did not appeal that decision either.

4. He has not submitted any additional evidence relating to an unestablished fact necessary to substantiate this previously denied, unappealed, claim.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for a higher 30 percent rating for the appendectomy with residual scar as of May 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.114, Diagnostic Code (DC) 7318; 4.118, DCs 7801-7805 (2013).  

2. The November 1994 RO rating decision denying the previous petition to reopen the claim for service connection for residuals of an abdominal injury is a final and binding determination.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

3. There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran with his Claims

The Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  The implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application, inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that he is expected to provide; and (3) that VA will obtain on his behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so-called "fourth" requirement that VA specifically request that he provide any evidence in his possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2013).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen a previously denied and unappealed claim, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence explaining the exact reasons the claim was previously denied so the claimant will have opportunity in response to provide the type of evidence and information needed to overcome the prior shortcomings of his claim.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

In a May 2010 letter regarding the increased rating claim, and July 2010 letter addressing the petition to reopen, the RO notified the Veteran of the type of evidence and information needed to substantiate his claims, including insofar as the information and evidence he needed to provide versus the information and evidence that VA would try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter mentioned explained that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The July 2010 notice correspondence provided a case-specific definition of new and material evidence.  He therefore has received all required notice concerning his claims.  

The VCAA notice correspondence was sent to him prior to the October 2010 rating decision on appeal adjudicating his claims, and thus was in accordance with the preferred preadjudicatory timing-of-notice standard.  See Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The RO also has taken appropriate action to comply with the duty to assist the Veteran with these claims by obtaining the records of his relevant treatment, including VA outpatient treatment, and by arranging for him to undergo VA Compensation and Pension (C&P) examination assessing and reassessing the severity of his service-connected appendectomy condition.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  There was no specific duty to provide a VA examination regarding the petition to reopen service connection for an abdominal disorder, inasmuch as this was not required under law (absent initial presentation of new and material evidence to reopen the claim).  38 C.F.R. § 3.159(c)(4)(C)(iii).  In furtherance of his claim, the Veteran has provided personal statements and statement from his spouse.  He has not requested a hearing in connection with this matter.  There is no indication of any other relevant evidence or information needing to be obtained.  

In summary, the record reflects that the facts pertinent to these claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of these claims on the merits.

Increased Rating for the Appendectomy with Residual Scar

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's service-connected condition of appendectomy with residual scar has been rated as 10 percent disabling, by analogy to 38 C.F.R. § 4.114, DC 7318, for evaluation under the applicable rating criteria for removal of the gallbladder.  See 38 C.F.R. § 4.27 (providing that when an unlisted disease, injury, or residual condition is encountered it may be rated by analogy).

Under DC 7318, a noncompensable (0 percent) evaluation is provided for nonsymptomatic removal of gall bladder.  A 10 percent evaluation is provided for removal of gall bladder with mild symptoms.  A 30 percent evaluation is provided for removal of gall bladder with severe symptoms.

The Veteran filed his claim for increased rating for an appendectomy with residual scar in May 2010.  

He indicated in June 2010 correspondence that he sustained an accident in service that caused him to have emergency surgery that resulted in him having his appendix removed.  According to the Veteran, he noticed after about three months that he was unable to wear anything tight around his waist, had a continued dull pain, and felt pressure and discomfort and noticed when bending forward a pulling in the area where his appendix had been removed.  He indicated that it seemed that as he had gotten older this feeling had worsened.  
In her accompanying statement, the Veteran's spouse indicated that she had noticed that even before their marriage the Veteran tended to favor his right side.  He at that time reported having pain along the incision from the appendix removal.  She had noticed when he slept on his right side he would shake one leg.  He would describe feeling pain under the post-operative scar.  He would never wear anything tight around his waist such as swimming trunks.

Upon VA Compensation and Pension examination of June 2010, the Veteran reported as symptomatology in connection with his appendectomy residuals having had constipation that was constant and moderate.  There was no history of weight gain or weight loss related to the appendectomy, or history of rectal fistula, nor had he received any relevant treatment.  He did experience abdominal pain about twice a week, lasting about a day or so, in the right lower abdomen.  He did not experience abdominal distress, abdominal cramps, or ulcerative colitis.  There was no history of tumors related to the underlying condition.  There was an asymptomatic post-operative scar, with no residual limitation upon function or capacity for employment.  Objectively, there was no evidence of malnutrition, or other debility.  There was abdominal pain noted on exam, with tenderness of the right lower abdominal quadrant.  There was no evidence of fistulas, ostomy present, signs of anemia, evidence of weight loss, or evidence of weight gain.  It was indicated that the diagnosis had progressed to status-post appendectomy with residual pain and scars.  The effect of the condition on the claimant's usual occupation and daily activities was indicated to be moderate impairment.  The scar was present on the right lower abdomen, was roughly 10 by .5 cm, was not painful on examination, had no skin breakdown, was superficial, had no attendant limitation of motion or function, and had no inflammation, edema, or keloid formation.  

In his September 2011 VA Form (Substantive Appeal to the Board), the Veteran indicated that he experienced diarrhea and constipation continually, and a hurting knot like feeling daily that limited his daily activity, and stated that he had informed the prior VA examiner of this.  

On VA reexamination of May 2012, it was determined that the Veteran did not have any signs or symptoms attributable to his prior appendectomy procedure.  This included a negative response upon inquiry as to whether the Veteran manifested abdominal pain, diarrhea, constipation, abdominal distension, anemia, nausea, or vomiting.  The Veteran was not indicated to have undergone weight loss or inability to gain weight attributable to intestinal surgery.  There was no noted interference with absorption and nutrition.  There was a post-surgical appendectomy scar, which was not painful or unstable, and had a total area that was not greater than 39-square centimeters.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms relating to his appendectomy.  It was indicated that the Veteran's intestinal surgery residuals impacted his ability to work, in that there was intermittent pain on the right side of the abdomen which kept him from sitting still, and slowed him down.  Notably, however, an accompanying report of VA examination for hepatitis did indicate that the Veteran manifested the symptoms of fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, and right upper quadrant pain.  

Having reviewed the foregoing, and with due consideration of VA's benefit-of-the-doubt doctrine, the Board sees fit to award a higher 30 percent evaluation for the Veteran's post-operative appendectomy condition.  The Board is of the opinion that when resolving reasonable doubt in the Veteran's favor on the material issue of the severity of his condition, he has moderate to severe impairment.  See 38 C.F.R. 4.3.   The June 2010 VA examination resulted in the finding that the Veteran indeed had moderate impairment, and observed the presence of intermittent abdominal pain and bowel disturbance.  The Veteran and his wife in their competent lay correspondence have also provided a more serious depiction of symptomatology.  Whereas the subsequent May 2012 VA examination findings did not expressly attribute much in the way of impairment to the appendectomy condition, there was an accompanying hepatitis examination which found numerous severe gastrointestinal manifestations, and though these were believed to be due to hepatitis, the Board does not perceive any definitive medical grounds to rule out the appendectomy as the continuing cause of some or all of the noted gastrointestinal distress.  Under such factual circumstances, the unresolved symptomatology in question must be attributed to the service-connected post-operative appendectomy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability).  See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  Reviewing the evidence in its entirety, therefore, there is a sufficient basis to increase the disability evaluation for an appendectomy to 30 percent under the provisions of DC 7318, from the May 3, 2010 date of claim.

The basis for the above grant having been set forth, the Board further observes that there is no separate rating warranted for the Veteran's post-operative appendectomy scar, inasmuch as the scar present is asymptomatic, of relatively minimal surface area, and not demonstrative of limitation of motion (or limitation of function) as to otherwise qualify for assignment of a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (both prior to and since October 23, 2008).  

Apart from the VA rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations has also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's service-connected appendectomy condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  The rating criteria premised upon overall severity of impairment attributable to appendix removal fairly encompasses the extent of symptomatology shown, particularly given the broad scope of the language of the criteria.  To the extent the Veteran manifests a post-operative appendectomy scar, this is also recognized in the characterization and evaluation of service-connected disability.  


Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying the claim for an increased rating for an appendectomy with residual scar.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.            The preponderance of the evidence is against the claim, and under these circumstances, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Petition to Reopen the Claim for Service Connection for Residuals of an Abdominal Injury

In a June 1978 rating decision, the RO denied the Veteran's original claim for residuals, abdominal injury.  No specific rationale was provided.  In a prior rating decision from May 1978 also denying the claim (issued before complete service records were obtained the next month), however, the RO had indicated that "service connection is denied for an abdominal injury because none is shown by the evidence of record."  Presumably, this indicated that the dispositive reason for denial was lack of evidence of in-service injury, and thereby, a causal nexus to military service.  Evidence before the RO at that time consisted of the Veteran's service treatment records (STRs).  He did not file a timely Notice of Disagreement (NOD) with that decision to initiate an appeal of it, and hence it became final and binding based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In November 1994, the RO issued a rating decision denying the Veteran's petition to reopen service connection for residuals, abdominal injury.  The decisional rationale was that the evidence submitted was "considered cumulative; that is, it summarizes or refers to evidence previously considered and provides no new basis for consideration of the claim."  The only new evidence which had been added to the record consisted of the Veteran's lay statement that:

"[d]uring basic training I was kick[ed] in my right lower stomach 
by my drill sergeant because I was not doing pushups correct[ly], 
and noticed pain in that area for about a week and had to ask twice 
before given permission to see doctor ...[who told him] my appendix 
had been busted and had to be removed ASAP." 

The Veteran did not appeal therefrom. 

The November 1994 RO rating decision is the last final denial of the Veteran's claim.  See generally Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be given to evidence received since the last final rating decision on the claim, irrespective of whether a denial of the original claim or instead a prior petition to reopen the claim).

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The original basis of denial was the absence of indication of a causal connection between post-service disability and military service, particularly given the lack of confirmed in-service injury.  The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Since the RO's November 1994 rating decision denying a prior petition to reopen the claim, various items of new evidence have been associated with the claims file, though none of which in the Board's review presents a basis to now reopen the matter at hand.

Reports of VA Compensation and Pension examinations dated from June 2010 and May 2012, as already indicated, describe the recent severity of an abdominal condition, but do not substantively address the etiology of this condition.  

VA outpatient records recently received likewise do not denote reference to any signs or symptoms of an abdominal condition.

The remaining source of additional evidence consists of lay statements from the Veteran and his spouse, including their May 2010 statements describing the extent of his present abdominal condition and recalling that this began roughly contemporaneous with his military service. 


Also, in his May 2010 correspondence deemed a petition to reopen, the Veteran indicated as follows:

my injury to the appendices was from an injury from the barrel 
of Private [...]'s M16.  During basic training we were at the rifle 
range.  [This individual] jump[ed] off the truck and stumbled and 
his rifle barrel punch[ed] me in the lower part of my stomach.  
After a couple of days seeing the pain the pain did not go away, 
I went to the military hospital.  The doctor removed my appendix.

To the extent these are cumulative of the Veteran's existing assertions, the statements do not comprise new evidence per se.  See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  Also observed is that the description of the precipitating injury in service has substantively varied in its explanation over time, and the Board does not have before it at this stage a clearly credible and persuasive account of injury as it allegedly occurred.  The lay testimony proffered does not offer the new pertinent evidence necessary to reopen this claim.

In sum, the Board is left without any new evidence which substantiates a causal connection between an abdominal condition, and injury during military service.  However, even were there definitive evidence of precipitating injury in service, there remains no standalone diagnosis of a present abdominal or gastrointestinal condition apart from that for which the Veteran has already been awarded service-connected compensation, that of an appendectomy (and its residuals).  Consequently, were this claim reopened on the grounds of better evidence of in-service injury (and thereby causation), there still would not exist corresponding evidence of a qualifying current disability to ultimately meet the complete requirements for service connection.  


As the criteria to reopen the claim for service connection for residuals of the abdominal injury have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

A higher 30 percent rating is granted for the appendectomy with residual scar effective May 3, 2010, subject to the statutes and regulations governing the payment of VA compensation benefits.

But the petition to reopen the claim for service connection for residuals of an abdominal injury is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


